As we interpret the record, the court did not accept or undertake to accept, as part of a verdict, the jury's agreement on the first, third and fourth issues, for it is stated in two places in the *Page 755 
case on appeal that a juror was withdrawn and a mistrial ordered. Hence, the power of the court, in a proceeding like the present, to accept a partial verdict, conclusive of some of the mooted questions, but not fully determinative of the issue involved, is not presented for decision.
In this view of the matter the defendant's appeal must be dismissed.Cement Co. v. Phillips, 182 N.C. 437, 109 S.E. 257.
Appeal dismissed.